Broyles, P. J.
1. The evidence, viewed in the light most favorable to the plaintiff, failed to show any negligence on the part of the defendant which contributed to the injuries suéd for. Moreover, it showed that the plaintiff, by the exercise of ordinary care, could have avoided the injuries. It follows that the recovery for the plaintiff was unauthorized, and that the court erred in overruling the general grounds of the defendant’s motion for a new trial. ■
2. The foregoing ruling being controlling in the case, it is unnecessary to consider the exceptions pendente lite or the special grounds of the motion for a new trial.

Judgment reversed.


Bloodworth, J., concurs. Stephens, J., disqualified.